             Case 8:21-mj-02170-TJS Document 3 Filed 07/26/21 Page 1 of 1



 RRR/JCC: USAO 2021R00344

                            IN THE UNITED STATES DISTRICT COURT                   Jul 26, 2021
                               FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA       *                                                       MD
                                *
     v.                         *
                                *
 THOMAS PATRICK CONNALLY, JR. *                21-mj-2170-TJS
                                     CASE NO. _______________
                                *
          Defendant.            *    FILED UNDER SEAL
                                *
                                *
                                *
                             *******
                       MOTION TO SEAL

         The United States of America, by its attorneys, Jonathan F. Lenzner, Acting United States

Attorney for the District of Maryland and Rajeev R. Raghavan, Assistant United States Attorney

for said District, hereby moves this Honorable Court for an order sealing the Criminal Complaint,

Arrest Warrant, and Affidavit in the above-captioned matter. Disclosure of these documents would

enable the defendant to evade his appearance before the Court.

         WHEREFORE, the government requests that this Motion, the Order and all other

documents filed in this action be sealed until further order of the Court.

                                               Respectfully submitted,
                                               Jonathan F. Lenzner
                                               Acting United States Attorney

                                               By:____________________
                                               Rajeev R. Raghavan
                                               Assistant United States Attorney

ORDERED as prayed, this 26th day of July, 2021.


_____________________________
Honorable Timothy J. Sullivan
United States Magistrate Judge
